DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the recitation “a water distribution tray adapted to collect the cooled waterflow from the counterflow evaporative cooler and distribute the waterflow into the crossflow evaporative cooler” is new matter.  There is no corresponding element shown in any drawing or described in the specification as originally filed.  Applicant has not provided any evidence to the contrary. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10-12, and 15-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dae (KR20040049568A).
Regarding claim 1, Dae discloses a cooling apparatus (see one of Fig. 1/Fig. 2/Fig. 3/Fig. 4, and annotated Fig. 1 of Dae below) for cooling a waterflow (see flow denoted by dashed arrows), the cooling apparatus comprising: a counterflow evaporative cooler (21/25) adapted to cool the waterflow therethrough longitudinally, a crossflow evaporative cooler (23) adapted to receive and further cool the cooled waterflow from the counterflow evaporative cooler therethrough longitudinally, wherein the crossflow evaporative cooler is adapted to receive an airflow to flow laterally therethrough (see airflow denoted by solid arrows) therethrough to further cool the cooled waterflow therethrough forming a cross-flow with the cooled waterflow, wherein the cooled waterflow cools the airflow therethrough and the counterflow evaporative cooler is adapted to receive the cooled airflow therethrough longitudinally from the crossflow evaporative cooler to cool the waterflow therethrough, and a deflector (flow guide member - ¶[0046] made up of flow guide plates 37) adapted to deflect the cooled waterflow from the counterflow evaporative cooler to the crossflow evaporative cooler and allow the cooled airflow from the crossflow evaporative cooler to the counterflow evaporative cooler therethrough, wherein the cooled airflow exiting the crossflow evaporative cooler is separated from the cooled waterflow entering the crossflow evaporative cooler, wherein the cooled airflow from the crossflow evaporative cooler is directed though the deflector (flow guide member - ¶[0046] made up of flow guide plates 37) to the counterflow evaporative cooler, wherein the cooled waterflow is cooled further by the cooled airflow before entering the crossflow evaporative cooler such that the temperature of the further cooled waterflow entering the crossflow evaporative cooler is lower than the temperature of the waterflow exiting the counterflow evaporative cooler.

    PNG
    media_image1.png
    622
    564
    media_image1.png
    Greyscale

Annotated Fig. 1 of Dae
Regarding claim 2, Dae discloses the limitations of claim 1, and Dae further discloses the deflector (flow guide member - ¶[0046] made up of flow guide plates 37) comprises a first side (top side thereof) and a second side (bottom side thereof) behind the first side, wherein the deflector is adapted to direct the waterflow (dotted arrows) from the counterflow evaporative cooler (21/25) to the crossflow evaporative cooler (23) along the first side and allow the airflow (solid arrows) from the crossflow evaporative cooler to the counterflow evaporative cooler to flow therethrough from the second side to the first side.  
Regarding claim 4, Dae discloses the limitations of claim 1, and Dae further discloses  wherein the deflector (flow guide member - ¶[0046] made up of flow guide plates 37) comprises a louvred panel comprising a plurality of overlapping panels (37) and a plurality of gaps therebetween (see gaps therebetween), wherein, in operation, the waterflow (dashed arrows) from the counterflow evaporative cooler (21/25) flows onto the plurality of overlapping panels and is directed into the crossflow evaporative cooler (23) and the airflow (solid arrows) from the crossflow evaporative cooler flows through the plurality of gaps.  
Regarding claim 7, Dae discloses the limitations of claim 1, and Dae further discloses wherein the counterflow evaporative cooler (21/25) comprises a left side portion, a right side portion, and a center portion between the left side portion and the right side portion, the crossflow evaporative cooler (23) comprises a top portion, a bottom portion, and a middle portion between the top portion and the bottom portion, wherein the cooling apparatus further comprises a plurality of guides (louvers 24) spaced apart from each other and adapted to guide the airflow from the top portion to one of the left side portion and the right side portion and the airflow from the bottom portion to the center portion.
Regarding claim 8, Dae discloses the limitations of claim 7, and Dae further discloses the plurality of guides (louvers 24) are adapted to guide the airflow from the crossflow evaporative cooler to the deflector.  
Regarding claim 10, Dae discloses a cooling method (see one of Fig. 1/Fig. 2/Fig. 3/Fig. 4) adapted to cool a waterflow (see flow denoted by dashed arrows), the method comprising, receiving a cooled airflow (see airflow denoted by solid arrows) through a counterflow evaporative cooler (21/25) from a crossflow evaporative cooler (23) longitudinally to cool the waterflow through the counterflow evaporative cooler longitudinally, receiving an airflow to flow laterally through the crossflow evaporative cooler to further cool the cooled waterflow from the counterflow evaporative cooler through the crossflow evaporative cooler longitudinally, wherein the cooled waterflow cools the airflow through the crossflow evaporative cooler, wherein the cooled airflow is received by the counterflow evaporative cooler therethrough longitudinally to cool the waterflow therethrough, deflecting (via flow guide member - ¶[0046] made up of flow guide plates 37) the cooled waterflow from the counterflow evaporative cooler to the crossflow evaporative cooler and allowing the airflow from the crossflow evaporative cooler to the counterflow evaporative cooler through a deflector, wherein the deflector is adapted to separate the cooled waterflow and the cooled airflow as the cooled airflow exits the crossflow evaporative cooler and the cooled waterflow enters the crossflow evaporative cooler, wherein the cooled airflow from the crossflow evaporative cooler is directed through the deflector to the counterflow evaporative cooler, wherein the cooled waterflow is cooled further by the cooled airflow before entering the crossflow evaporative cooler such that the temperature of the further cooled waterflow entering the crossflow evaporative cooler is lower than the temperature of the waterflow exiting the counterflow evaporative cooler.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  In the instant case, the structures and working conditions of the instant invention and Dae are the same, and thus would necessarily perform the method claimed.
Regarding claim 11, Dae discloses the limitations of claim 10, and Dae further discloses deflecting (via flow guide member - ¶[0046] made up of flow guide plates 37) the waterflow (dashed arrows) and allowing the airflow comprises channeling (via flow guide member - ¶[0046] made up of flow guide plates 37) the waterflow from the counterflow evaporative cooler to the crossflow evaporative cooler and allowing the airflow (solid arrows) from the crossflow evaporative cooler to the counterflow evaporative cooler through the deflector (see openings/gaps in/between flow guide plates 37).  
Regarding claim 12, Dae discloses the limitations of claim 10, and Dae further discloses  deflecting (via flow guide member - ¶[0046] made up of flow guide plates 37) the waterflow (dashed arrows) and allowing the airflow (solid arrows) comprises directing the waterflow from the counterflow evaporative cooler (21/25) to the crossflow evaporative cooler (23) on a first side of the deflector and allowing the airflow from the crossflow evaporative cooler to the counterflow evaporative cooler to flow from a second side of the deflector to the first side.  
Regarding claim 15, Dae discloses the limitations of claim 10, and Dae further discloses  guiding (via either louvers 24 or flow guide member made up of plates 37) the airflow (solid arrows) from the crossflow evaporative cooler (23) to the counterflow evaporative cooler (21/25).  
Regarding claim 16, Dae discloses the limitations of claim 10, and Dae further discloses  guiding (via either louvers 24 or flow guide member made up of plates 37) the airflow from the crossflow evaporative cooler to the deflector.
Regarding claim 17, Dae discloses the limitations of claim 1, and Dae further discloses the counterflow evaporative cooler (21/25) comprises a left side portion, a right side portion, and a center portion between the left side portion and the right side portion, the crossflow evaporative cooler (23) comprises a top portion, a bottom portion, and a middle portion between the top portion and the bottom portion, wherein the cooling apparatus is adapted to guide (via louvers 24)  the airflow from the top portion to one of the left side portion and the right side portion and the airflow from the bottom portion to the center portion.
Regarding claim 18, Dae discloses the limitations of claim 1, and Dae further discloses the comprising a chamber (interior of casing 11), wherein the counterflow evaporative cooler (21/25) extends laterally across the chamber and the deflector (flow guide member - ¶[0046] made up of flow guide plates 37), wherein the waterflow has to pass therethrough before being directed to the crossflow evaporative cooler. 
Regarding claim 19, Dae discloses the limitations of claim 10, and Dae further discloses the guiding (via louvers 24)  the airflow from the top portion to one of the left side portion and the right side portion and the airflow from the bottom portion to the center portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dae (KR20040049568A) in view of Dae (KR20060021945A), hereinafter Dae2.
Regarding claim 3, Dae discloses the limitations of claim 1, and Dae does not teach the deflector comprises a base layer comprising a plurality of openings adapted to allow the airflow through and a plurality of overhangs spaced apart from each other and overhanging the  plurality of openings, wherein the plurality of overhangs are adapted to allow the airflow from the plurality of openings to flow therebetween and prevent the waterflow into the plurality of openings and direct the waterflow into the crossflow evaporative cooler.  
Dae2 teaches the deflector (10c) comprises a base layer (20c) comprising a plurality of openings (25) adapted to allow the airflow through and a plurality of overhangs (27) spaced apart from each other and overhanging the  plurality of openings, wherein the plurality of overhangs are adapted to allow the airflow from the plurality of openings to flow therebetween and prevent the waterflow into the plurality of openings and direct the waterflow into the crossflow evaporative cooler.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dae to include the deflector of Dae2, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Regarding claim 5, Dae discloses the limitations of claim 3, and Dae2 further teaches  the base layer (20c) comprising the plurality of openings (25) adapted to allow the airflow through, wherein the base layer is adapted to receive and channel the waterflow (dotted arrows) to the crossflow evaporative cooler, and a top layer (27) comprising the plurality of overhangs spaced apart from each other and overhanging the plurality of openings, wherein the each of the plurality of overhangs are adapted to receive and channel the waterflow to the base layer.  
Regarding claim 6, Dae discloses the limitations of claim 3, and Dae2 further teaches  the base layer (20c) comprises a plurality of channels (see channels denoted by dotted arrows between openings 25 of 20c; Fig. 6) spaced apart from each other to form the plurality of openings (25) therebetween, wherein the plurality of channels are adapted to channel the waterflow to the crossflow evaporative cooler, and wherein the plurality of overhangs (27) comprises a plurality of channels.  
Regarding claim 13, Dae2 teaches the limitations of claim 10, and Dae does not teach deflecting the waterflow and allowing the airflow comprises allowing the airflow through a plurality of openings of a base layer, allowing the airflow through the plurality of openings to flow between a plurality of overhangs spaced apart from each other and overhanging the plurality of openings, preventing the waterflow into the plurality of openings and directing the waterflow into the crossflow evaporative cooler.  
Dae2 teaches deflecting (via 10c) the waterflow and allowing the airflow comprises allowing the airflow through a plurality of openings (25) of a base layer (20c), allowing the airflow through the plurality of openings to flow between a plurality of overhangs (27) spaced apart from each other and overhanging the plurality of openings, preventing the waterflow into the plurality of openings and directing the waterflow into the crossflow evaporative cooler.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dae to include the deflector of Dae2, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Regarding claim 14, Dae discloses the limitations of claim 10, and Dae does not teach deflecting the waterflow and allowing the airflow comprises allowing the airflow through a plurality of openings of a base layer for receiving and channeling the waterflow to the crossflow evaporative cooler, receiving and channeling the waterflow to the base layer via a top layer comprising a plurality of overhangs spaced apart from each other and overhanging the plurality of openings.  
Dae2 teaches deflecting (via 10c) the waterflow and allowing the airflow comprises allowing the airflow through a plurality of openings (25) of a base layer (20c) for receiving and channelling the waterflow to the crossflow evaporative cooler, receiving and channeling (see channels denoted by dotted arrows between openings 25 of 20c; Fig. 6)  the waterflow to the base layer via a top layer comprising a plurality of overhangs (27) spaced apart from each other and overhanging the plurality of openings.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dae to include the deflector of Dae2, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dae (KR20040049568A) in view of Hentschel (US20090283245).
Regarding claim 9, Dae teaches the limitation of claim 1, and Dae does not teach a water distribution tray adapted to collect the cooled waterflow from the counterflow evaporative cooler and distribute the waterflow into the crossflow evaporative cooler.
Hentschel teaches a water distribution tray (distribution tray) adapted to collect the cooled waterflow from the counterflow evaporative cooler and distribute the waterflow into the crossflow evaporative cooler, in order to redistribute water to the cross-flow evaporative cooler (¶[0026]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dae to include the distribution tray of Hentschel, in order to redistribute water to the cross-flow evaporative cooler (¶[0026]).
Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. 
Appellant’s focus on how the device of claim 1 is intended to be used is misplaced because “apparatus claims cover what a device is, not what a device does” (See MPEP2114 II).
Applicant argues Dae does not teach the cooled airflow exiting the crossflow evaporative cooler is separated from the cooled waterflow entering the crossflow evaporative cooler.  
Applicant presents an annotated, cropped Figure 1 of Dae, however, it is noted Applicant’s annotations thereof appear to be merely speculation, and not based on any evidence of record.  Applicant also crops out the relevant section of Figure 1, including the deflector region, in which the airflow exiting the crossflow evaporative cooler is separated from the cooled waterflow entering the crossflow evaporative cooler, and thus is not found persuasive. 
Examiner points to Figure 1 compared to Applicant’s invention (Fig. 1), both annotated below, which shows two flow paths, one of which explicitly follows the claimed flow path.  The additional flow path, noted by Applicant, is not in any way precluded by the claim.   Further, Applicant has not provided any evidence that the instant invention would not also have this additional flow path, as the filler of the instant invention has no means to prevent such an airflow.   As is readily apparent from Fig. 1 of Dae, the flow paths of both Dae and the claimed invention are the same. 

    PNG
    media_image2.png
    623
    1229
    media_image2.png
    Greyscale

	        Annotated Fig. 1 of Dae		          Annotated Fig. 1 of instant Application
Regarding the method claims, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  In the instant case, the structural elements of Dae and those which are claimed are the same.  Further, as noted above, the airflow paths relative to the evaporative coolers and waterflow paths are identical, and as such would necessarily result in the claimed method. 
Regarding Applicant’s arguments with respect to the function of Dae (see remarks page 14), it is noted Attorney arguments cannot take the place of evidence (see MPEP 716.01 (c)). 
Regarding Applicant’s arguments with respect to the modification of Dae, these arguments are moot, as Dae anticipates the claimed invention.  
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763